Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is response to claims filed on 04/13/21.
Claims 1-30 are presented for examination.


Information Disclosure Statement’s
4.	The information disclosure statement(s) submitted on 11/05/21 have being considered by the examiner and made of record in the application file. 

Priority
5.	Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Drawing
6.       The drawings filed on 04/13/20 are accepted by the examiner.

Claim Objections 
7.	Claims 19 & 26 are objected to because of the following informalities:
8.	Claim 19, in part, recites the clause with the optional language “operatively” in lines 3.
 In order to present the claim in a better form and to describe a positive or require steps/function to be performing (i.e. using the claim language that does not suggest or make optionally but required steps to be performed), applicant is suggested to revise the claim language “operable to”” to have the limiting effect, such that the steps/functions, which follows language “operable to”, to be performed are required (not optional) . (MPEP 2111.04).
9.	Claim 26 is also objected for the same reason as claim 19 above.
Appropriate correction is required.



Claim Rejections - 35 USC § 102
10.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


11.	Claims 1-6, 9-23 & 26-30 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chavva et al. (hereinafter referred as Chavva) U.S. Patent Application Publication # 2020/0137657 A1.
Regarding claims 1 & 19: Chavva discloses a method/ a user equipment (UE) (See FIG. 3A & Para. 0048; a User Equipment (UE)) for wireless communication, comprising: 
a memory (See FIG. 3A & Para. 0048; a User Equipment (UE) includes memory 140); and one or more processors (See FIG. 3A & Para. 0048; a User Equipment (UE) includes Processor 130) operatively coupled to the memory, the memory and the one or more processors configured to: 
receive, from a base station, an indication identifying one or more blocked beams that are unavailable to use for uplink or downlink communication (See Para. 0078; “the beam blockage controller 220 configures an aperiodic beam report on other beam indices, when the at least one beam is blocked. Further, the beam blockage controller 220 performs the beam switch for the duration of the blockage and indicates the blockage to the UE 100 using one of downlink control information (DCI) (e.g., PDCCH) or MAC-CE (e.g., PDSCH) based on the aperiodic beam report”); and 
determine one or more beams to use for communication with the base station based at least in part on the indication identifying the one or more blocked beams (See Para. 0078 & 0103; “The beam switch controller 223 configures an aperiodic beam report on other beam indices, when at least one beam is blocked. Based on determining a duration of the blockage on a particular beam, the BS 200 triggers an aperiodic measurement and reporting configuration on certain beam indices for beam switching”).
Regarding claims 2 & 20: Chavva discloses a method/ a user equipment (UE), wherein the one or more blocked beams are unavailable to use for uplink or downlink communication for a configured time period or until a subsequent indication is received indicating that the one or more blocked beams are available to use for uplink or downlink communication (See Para. 0084; “The blockage detector 121 detects a blockage of the at least one beam. The blockage detector 121 determines an RSRP of the at least one beam or an SINR of the at least one beam at a first time period. Further, the blockage detector 121 determines the RSRP of the at least one beam or the SINR of the at least one beam at a second time period. Further, the blockage detector 121 determines whether a difference between the two RSRPs at the first time period and the second time period or the two SINRs at the first time period and the second time period meets a blockage criteria. Further, the blockage detector 121 detects a blockage at the second time period due to the RSRP or the SINR of the at least one beam when the difference between the two RSRPs at the first time period and the second time period or the two SINRs at the first time period and the second time period meets the blockage criteria. The blockage criteria may be based on the RSRP difference of 10˜15 dB with the previous measured statistics stored at the UE 100.”).
Regarding claims 3 & 21: Chavva discloses a method/ a user equipment (UE), wherein the one or more blocked beams are unavailable to use for uplink or downlink communication for a configured time pattern that is configured in radio resource control (RRC) signaling and activated by a downlink control information (DCI) message or a medium access control (MAC) control element (MAC-CE) that includes the indication identifying the one or more blocked beams (See Para. 0078; DCI or MAC-CE).
Regarding claims 4 & 22: Chavva discloses a method/ a user equipment (UE), wherein the indication further identifies one or more channels or messages for which the one or more blocked beams are unavailable to use for uplink or downlink communication (See Para. 0075 & 0078; The beam blockage controller 220 configures an aperiodic beam report on other beam indices, when the at least one beam is blocked).
Regarding claims 5 & 23: Chavva discloses a method/ a user equipment (UE), wherein the indication indicates that the one or more blocked beams are unavailable to use for all uplink or all downlink communication (See Para. 0075-0078; beam blockage indication).
Regarding claim 6: Chavva discloses a method/ a user equipment (UE), wherein the one or more beams to use for communication with the base station are determined based at least in part on radio resource control (RRC) configuration information, one or more rules that relate to a type of communication for which the one or more blocked beams are unavailable, or information in the indication identifies the one or more beams to use for communication with the base station (See Para. 0061 & 0078; RRC).
Regarding claim 9: Chavva discloses a method/ a user equipment (UE),  further comprising: transmitting, to the base station, a report that includes one or more beam measurements, wherein the one or more beam measurements include measurements related to the one or more blocked beams (See Para. 0086, 0090 & 0092).
Regarding claim 10: Chavva discloses a method/ a user equipment (UE),  further comprising: transmitting, to the base station, a report that includes one or more beam measurements, wherein measurements related to the one or more blocked beams are excluded from the report (See Para. 0103-0104; beam report). 
Regarding claims 11 & 26: Chavva discloses a method/a base station (See FIG. 3A & Para. 0075; a base station 200) for wireless communication, comprising: 
a memory (See FIG. 3A & Para. 0075; a base station 200 includes a memory 240); and one or more processors (See FIG. 3A & Para. 0075; a base station 200 includes Processor 230) operatively coupled to the memory, the memory and the one or more processors configured to:
transmit, to a user equipment (UE), an indication identifying one or more blocked beams that are unavailable to use for uplink or downlink communication (See Para. 0078; “The beam blockage controller 220 configures an aperiodic beam report on other beam indices, when the at least one beam is blocked. Further, the beam blockage controller 220 performs the beam switch for the duration of the blockage and indicates the blockage to the UE 100 using one of downlink control information (DCI) (e.g., PDCCH) or MAC-CE (e.g., PDSCH) based on the aperiodic beam report”); and 
determine one or more beams to use for communication with the UE based at least in part on the indication identifying the one or more blocked beams (See Para. 0078 & 0103; the beam switch controller 223 configures an aperiodic beam report on other beam indices, when at least one beam is blocked. Based on determining a duration of the blockage on a particular beam, the BS 200 triggers an aperiodic measurement and reporting configuration on certain beam indices for beam switching).
Regarding claims 12 & 27: Chavva discloses a method/a base station, wherein the one or more blocked beams are unavailable to use for uplink or downlink communication for a configured time period or until a subsequent indication is transmitted to indicate that the one or more blocked beams are available to use for uplink or downlink communication (See Para. 0084; “The blockage detector 121 detects a blockage of the at least one beam. The blockage detector 121 determines an RSRP of the at least one beam or an SINR of the at least one beam at a first time period. Further, the blockage detector 121 determines the RSRP of the at least one beam or the SINR of the at least one beam at a second time period. Further, the blockage detector 121 determines whether a difference between the two RSRPs at the first time period and the second time period or the two SINRs at the first time period and the second time period meets a blockage criteria. Further, the blockage detector 121 detects a blockage at the second time period due to the RSRP or the SINR of the at least one beam when the difference between the two RSRPs at the first time period and the second time period or the two SINRs at the first time period and the second time period meets the blockage criteria. The blockage criteria may be based on the RSRP difference of 10˜15 dB with the previous measured statistics stored at the UE 100.”).
Regarding claims 13 & 28: Chavva discloses a method/a base station, wherein the one or more blocked beams are unavailable to use for uplink or downlink communication for a configured time pattern that is configured in radio resource control (RRC) signaling and activated by a downlink control information (DCI) message or a medium access control (MAC) control element (MAC-CE) that includes the indication identifying the one or more blocked beams (See Para. 0078; DCI or MAC-CE).
Regarding claims 14 & 29: Chavva discloses a method/a base station, wherein the indication further identifies one or more channels or messages for which the one or more blocked beams are unavailable to use for uplink or downlink communication (See Para. 0075 & 0078; The beam blockage controller 220 configures an aperiodic beam report on other beam indices, when the at least one beam is blocked).
Regarding claims 15 & 30: Chavva discloses a method/a base station, wherein the indication indicates that the one or more blocked beams are unavailable to use for all uplink or all downlink communication (See Para. 0075-0078; beam blockage indication).
Regarding claim 16: Chavva discloses a method/a base station, wherein the one or more beams that the UE is to use for communication with the base station are based at least in part on radio resource control (RRC) configuration information, one or more rules that relate to a type of communication for which the one or more blocked beams are unavailable, or information in the indication identifies the one or more beams to use for communication with the base station (See Para. 0061 & 0078; RRC).
Regarding claim 17: Chavva discloses a method/a base station, further comprising: receiving, from the UE, a report that includes one or more beam measurements, wherein the one or more beam measurements include measurements related to the one or more blocked beams (See Para. 0086, 0090 & 0092).
Regarding claim 18: Chavva discloses a method/a base station, further comprising: receiving, from the UE, a report that includes one or more beam measurements, wherein measurements related to the one or more blocked beams are excluded from the report (See Para. 0103-0104; beam report). 


Allowable Subject Matter
12.	Claims 7-8 & 24-25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and the claim objection set forth above.

Conclusion
13.	The prior art of record and not relied upon is considered pertinent to applicant’s disclosure.

	A. 	Luo et al. 2021/0184748 A1 (Tile: Techniques for using sensor information for wireless communications) (See Para. 0088, 0091 & 0111).
	B.	Kim et al. 2021/0037403 A1 (Tile: Method and apparatus for performing frequency measurement and setting frequency measurement for non-connection mode terminal) (See Para. 0187 & 0351).
	C.	Hong et al. 2020/0396688 A1 (Tile: Wireless battery management system, node for wireless communication and method of transmitting data) (See Para. 0082, 0093 & 0140).


14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEWALE A AMBAYE whose telephone number is (571)270-1076.  The examiner can normally be reached on M.F 6a.m.-2p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on (571)272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MEWALE A. AMBAYE
Primary Examiner
Art Unit 2469



/MEWALE A AMBAYE/            Primary Examiner, Art Unit 2469